Citation Nr: 1102936	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for lumbar 
strain with degenerative joint and degenerative disc disease.

3.  Entitlement to service connection for cervical spine 
degenerative joint and degenerative disc disease, to include as 
secondary to service-connected lumbar spine disability.

4.  Entitlement to service connection for left shoulder pain, to 
include as secondary to service-connected spine disability.

5.  Entitlement to sharp pain to the chest, to include as 
secondary to service-connected spine disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to June 
1996.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
December 2004 and February 2007 rating decisions.  

In the December 2004 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
hepatitis C, effective March 15, 2002 (the date of the claim for 
service connection).  In February 2005, the Veteran filed a 
notice of disagreement (NOD) with the initial rating and 
effective date assigned for the award of service connection.  In 
January 2006, the RO granted an increased initial rating of 40 
percent, effective March 15, 2002, and continued the 20 percent 
rating, effective January 21, 2005.  A statement of the case 
(SOC) was issued in February 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.  In August 2007, the RO 
increased the 20 percent rating for hepatitis C to 40 percent, 
effective January 21, 2005.

In the February 2007 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
depression, effective February 28, 2005, granted an increased 
rating of 20 percent for right shoulder tendonitis with 
degenerative joint disease, effective November 14, 2005, 
continued a 10 percent rating for lumbosacral strain with 
degenerative joint and disc disease, denied service connection 
for cervical spine degenerative joint and disc disease, left 
shoulder pain, sharp pain to the chest, and bilateral lower 
extremity radicular pain, and denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The Veteran filed a NOD 
in March 2007.

In a September 2007 rating decision, the RO granted service 
connection for radicular pain in the right and left lower 
extremities, each rated 10 percent disabling, effective November 
14, 2005, and granted a TDIU.  This rating decision represents a 
full grant of the benefit sought in regard to each of these 
claims.  Moreover, because the Veteran has already been awarded a 
TDIU, the Board need not consider a claim for a TDIU as a 
component of his current claims for increase.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In September 2007, the RO 
also granted an increased, 50 percent, initial rating for 
depression.  A SOC regarding the claims for an initial rating in 
excess of 50 percent for depression, a rating in excess of 20 
percent for right shoulder tendonitis with degenerative joint 
disease, a rating in excess of 10 percent for lumbosacral strain 
with degenerative joint and disc disease, and the claims for 
service connection for cervical spine degenerative joint and disc 
disease, left shoulder pain, and sharp pain to the chest, was 
issued in November 2007.  The Veteran filed a substantive appeal 
in December 2007, in which he indicated that he was only 
appealing the claim for a rating in excess of 10 percent for 
lumbosacral strain with degenerative joint and disc disease, and 
the claims for service connection for cervical spine degenerative 
joint and disc disease, left shoulder pain, and sharp pain to the 
chest.

In July 2006, the Veteran and his wife testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for hepatitis 
C, the Board has characterized this claim  in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In March 2009, the Board denied an effective date earlier than 
March 15, 2002, for the award of service connection for hepatitis 
C and remanded the remaining claims on appeal to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the AMC 
continued to deny each claim (as reflected in a June 2010 
supplemental SOC (SSOC)), and returned these matters to the Board 
for further appellate consideration.  

As a final preliminary matter, the Board notes that the claims 
file reflects that the Veteran was previously represented by the 
North Carolina Division of Veterans Affairs (as reflected in a 
March 2002 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative).  In November 2007, 
the North Carolina Division of Veterans Affairs revoked their 
power of attorney.  In March 2008, the Veteran filed a VA Form 
21-22, appointing the Disabled American Veterans (DAV) as his 
representative.  The Board recognizes the change in 
representation.

The Board's decision on the claims for a higher, initial rating 
for hepatitis C, and for service connection for cervical spine 
disability, left shoulder pain and chest pain, is set forth 
below.  The claim for a rating in excess of 10 percent for lumbar 
spine disability is addressed in the remand following the order; 
this matter is being remanded to the RO via the AMC, for 
additional development.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  From the March 15, 2002 effective date of the award of 
service connection through March 14, 2003, the Veteran's 
hepatitis C resulted in incapacitating episodes having a total 
duration of at least six weeks during this 12-month period, but 
not occurring constantly.  

3.  Since March 15, 2003, the Veteran's hepatitis C has not 
involved active liver disease; the Veteran has had complaints of 
daily fatigue, malaise, minor weight loss, but there is no 
evidence of hepatomegaly or incapacitating episodes.  

4.  Cervical spine degenerative disc and degenerative joint 
disease were first diagnosed several years after service; there 
is no competent, probative evidence or opinion establishing a 
relationship between current cervical spine disability and 
military service, and the only medical opinion on the question of 
whether there exists a medical relationship between the cervical 
spine disability and service-connected lumbar spine disability 
weighs against the claim.  

5.  While the Veteran has had complaints of left shoulder pain, 
the medical evidence does not support a finding that the Veteran 
currently has a disability of the left shoulder.  

6.  While the Veteran has had complaints of chest pain, the 
medical evidence does not support a finding that the Veteran 
currently has a disability of the chest or heart.  

7.  Even if, as the some medical evidence suggests, the Veteran's 
complaints of left shoulder and chest pain indicate 
radiculopathies associated with cervical spine disability, there 
is no basis for an award of service connection for any such 
radiculopathy secondary to service-connected spine disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial, 60 percent rating for hepatitis 
C, for the period from March 15, 2002 through March 14, 2003, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7354 (2002-2003).

2.  The criteria for a rating in excess of 40 percent for 
hepatitis C, from March 15, 2003, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2003-
2010).

3.  The criteria for service connection for a cervical spine 
degenerative disc and degenerative joint disease, to include as 
secondary to lumbar spine disability, are not met. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).

4.  The criteria for service connection for left shoulder pain, 
to include as secondary to service-connected spine disability, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).

5.  The criteria for service connection for chest pain, to 
include as secondary to service-connected spine disability, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating 
cases, a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

As regards hepatitis C, the February 2006 SOC set forth the 
criteria for higher ratings for this disability (after the 
Veteran's disagreement with the initial rating assigned following 
the award of service connection).  The criteria were also set 
forth in an April 2009 letter to the Veteran.  Post-rating 
letters dated in February 2006, May 2006, and April 2009, 
provided notice to the Veteran regarding the information and 
evidence needed to substantiate the claim for a higher rating for 
hepatitis C, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence would 
be obtained by VA.  The May 2006 and April 2009 letters also 
provided general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  In addition, the February and May 2006 letters 
specifically informed the Veteran to submit any evidence in his 
possession pertinent to the claim on appeal (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, the June 2010 SSOC reflects 
readjudication of the claim for a higher, initial rating.  Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
above-described notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

As regards the claims for service connection, a May 2006 pre-
rating letter and an April 2009 post-rating letter provided 
notice to the appellant regarding what information and evidence 
is needed to substantiate a claim for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The letters also provided the Veteran with information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  In addition, 
the May 2006 letter specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect).  The February 2007 rating decision represents 
the RO's initial adjudication of the claims for service 
connection after issuance of the May 2006 letter.  Hence, the 
content of notice requirements of Pelegrini and Dingess/Hartman, 
as well as the VCAA's timing requirement, have been met.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's VA 
outpatient treatment records, his records from the Social 
Security Administration (SSA), private treatment records from 
various sources, and the reports of January 2005, January 2007, 
July 2009, and October 2009 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his former 
representative and current representative, on his behalf.  No 
further RO action on these matters, prior to appellate 
consideration, is warranted.

The Board acknowledges that VA has not had to the Veteran undergo 
examination or obtained a medical opinion in connection with his 
claims for left shoulder pain and chest pain.  However, as 
explained in more detail below, the evidence does not support a 
finding that the Veteran has any current chronic disability of 
the left shoulder or chest, or that any such problem is 
associated with  service-connected disability.  As the current 
record does not reflect even prima facie claim for service 
connection, VA is not required to obtain a medical opinion in 
connection with either claim.   See 38 U.S.C.A. § 5103A(d); Wells 
v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating for Hepatitis C

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question 
arises as  to which of two ratings applies under a particular 
Diagnostic  Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating; otherwise, the lower rating applies.  38 C.F.R. 
§ 4.7 (2010).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of a veteran.  38 
C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating assigned 
following the grant of service connection, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

In this case, the RO has assigned an initial 40 percent rating 
for hepatitis C under 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Under Diagnostic Code 7354, a 40 percent rating is warranted 
where there is daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, during 
the prior 12-month period.  

A 60 percent rating is warranted where there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least six weeks during the prior 
12-month period, but not occurring constantly.  

A 100 percent rating is warranted where there is near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain).  

Note (2) provides that, for the purposes of evaluating conditions 
under Diagnostic Code 7354, "incapacitating  episode" means a 
period of acute signs and symptoms severe enough to require bed 
rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic 
Code 7354. 

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that, with resolution of all 
reasonable doubt in the Veteran's favor, the criteria for an 
initial 60 percent rating for hepatitis C, from March 15, 2002 
through March 14, 2003, are met, but that the criteria for a 
rating in excess of 40 percent from March 15, 2003, are not met.  

Historically, medical records from Womack Army Medical Center 
(Womack) reflect that the Veteran was diagnosed with hepatitis C 
in July 2001.  An October 2001 liver biopsy revealed chronic 
hepatitis C with mild inflammation (grade 2) and minimal fibrosis 
(stage 2).  The Veteran began treatment with antiviral therapy 
(PEG Interferon and Ribavirin) in November 2001.  A January 2002 
letter from Dr. Daniels reflects that this therapy was scheduled 
to last up to 48 weeks and would cause side-effects such as flu-
like symptoms, which would make it difficult for the Veteran to 
maintain a full-time work schedule.  

A June 2002 Medical Certification from Dr. Daniels reflects that 
the Veteran was incapacitated from May 3, 2002 to June 7, 2002 
due to therapy for chronic hepatitis C.  On July 24, 2002, Dr. 
Daniels indicated that the Veteran could not return to work for 7 
days due to hepatitis C therapy.  

An August 2004 VA mental health clinic note reflects that the 
Veteran had a healthy appearance and appeared a normal weight.

The report of a January 2005 VA examination reflects that the 
Veteran reported that his weight before being diagnosed with 
hepatitis C was between 180 and 190 pounds.  He said that he 
dropped down to 158 pounds while undergoing Interferon treatment 
in 2002, but had regained some weight since then.  At the time of 
the examination, he weighed 173 pounds and was 5' 9".  The 
Veteran said that he underwent Interferon therapy for 12 months 
and missed a lot of work.  He said that he was out for an entire 
month on one occasion and still felt fatigue and weakness at 
times.  He said he was working full time at the time of the 
examination.

The Veteran reported rare vomiting, no hematemesis, some mid and 
right costal pain, and chronic fatigue.  The examiner noted, 
however, that the Veteran was able to work a full day and was 
also being treated for depression.  On physical examination, he 
was well-developed, well-nourished, and appeared muscular; his 
weight was 173 pounds and stable.  He had no pain or tenderness 
on palpation of the right upper quadrant.  The liver was not 
enlarged and there was no ascites.  There were no cutaneous 
evidence of liver disease.  It was noted that liver function test 
in August 2004 were normal.  An addendum to the report noted that 
liver function tests in January 2005 were also within normal 
limits.  

In a February 2005 statement (VA Form 21-4138), the Veteran said 
that he had documented proof of incapacitating episodes totaling 
6 weeks (from May 3, 2002 to June 7, 2002, and from July 24, 2002 
to July 31, 2002).  The Veteran also said that as of the date of 
his January 2005 VA examination, he had been out of work due to 
incapacitating symptoms for a total of 60 days.  He said that 
each occurrence was for 2 or 3 days and such absences from work 
did not require a doctor's note; hence there was no 
documentation.  

A July 2005 certification from Dr. Melvin reflects that the 
Veteran's hepatitis C was characterized by extreme fatigue made 
worse by anti-depressant medication.  Dr. Melvin said that 
because of extreme fatigue, there might be days when the Veteran 
could not work a full shift.  The physician stated that the 
Veteran was not presently incapacitated, however fatigue would 
always be a problem and episodes of incapacity could range 
between 3 to 10 episodes a year.  

A September 2005 VA primary care note reflects that the Veteran 
had no fever, unusual weakness, or weight loss.  It was noted 
that his appetite was low, but he had no nausea, vomiting, 
diarrhea, abdominal pain, hematemesis, or hematochezia.  

The Veteran submitted employment records showing that he took 
approximately 175 hours of sick leave (or annual leave/leave 
without pay in lieu of sick leave) in 2005.  In the first few 
months of 2006, he had taken 16 hours of sick leave.  

A February 2006 record from Womack reflects that the Veteran 
telephoned complaining of pain on his right side from chronic 
hepatitis.  He also said that he felt more fatigued than usual 
and that his urine appeared darker.  He denied fever, night 
sweats, eating less, nausea and vomiting.  An ultrasound of the 
right upper quadrant and abdomen revealed a 6 mm distended common 
bile duct.  The visualized liver, kidneys, pancreatic area, and 
spleen were unremarkable.  The impression was that the 6mm common 
duct was slightly increased in size compared to previous 
sonographic evaluation and that while there was no evidence of 
intrahepatic ductal distention, an early obstructive process 
could not be excluded.  

Treatment records from Womack dated in December 2007, May 2008, 
and September 2008 reflect that the Veteran had no fever, chills, 
recent weight loss or gain.  He also had a normal appetite and 
appeared well-developed and well-nourished.  

The report of a July 2009 VA examination reflects that the 
Veteran's main complaint was fatigue.  He reported that he could 
not do anything.  The examiner noted that the Veteran also had 
chronic depression and was on anti-depressive and anxiety 
medication.  The examiner also noted that the Veteran had chronic 
pain syndrome and was on medication that might also contribute to 
feelings of depression and fatigue.  The examiner noted that the 
Veteran's liver function tests in October 2007 were normal and 
that Veteran had not had treatment for hepatitis C for 
approximately 1 to 1 1/2 years.  The Veteran reported that he had 
no appetite and that he had an intermittent sharp shooting right 
flank pain.  His weight was 154 pounds.  He complained of 
malaise, aching, and general arthralgia.  The examiner stated 
that the Veteran did not have any evidence of decompensated liver 
disease.  On physical examination, the Veteran was sensitive to 
any palpation of the abdomen and jumped with light palpation of 
the liver area, but the examiner noted that there was no 
abdominal distension and it did not appear that the Veteran had 
true abdominal tenderness.  The liver was not enlarged.  The 
examiner opined noted that the Veteran lost weight and has 
continued to have symptoms after undergoing Interferon treatment; 
however, these symptoms have been complicated by chronic pain 
syndrome and chronic depression - both of which require a number 
of medications that contribute to fatigue, malaise and anorexia.  
The examiner stated that the Veteran's liver function tests would 
be repeated and that if they were normal, it was less likely than 
not that the Veteran's symptoms were related to hepatitis C as 
there was a lack of evidence of chronic active liver disease.

The report of the October 2009 VA examination reflects that there 
were no significant changes from the July 2009 VA examination.  
The examiner noted that the Veteran had complaints of generalized 
aching, fatigue, malaise, and right upper quadrant pain, but that 
laboratory tests did not indicate active hepatitis. The Veteran 
weighed 163 pounds, which was a 10 percent decrease compared to 
his baseline weight.  There was no evidence of malnutrition and 
abdominal examination was normal.  There were no signs of liver 
disease.  The examiner noted that liver function tests in July 
2009 were normal and that his viral load was less than 43, which 
was "virtually nil."  The examiner stated that there was no 
evidence of cirrhosis or active liver disease.  

At the outset the Board notes that the Veteran is service-
connected for depression associated with hepatitis C.  He also 
has chronic pain syndrome associated with several service-
connected musculoskeletal disabilities, including disabilities of 
the right shoulder, bilateral knees, and lumbar spine.  He also 
is service-connected for radicular pain in each lower extremity 
associated with lumbar spine disability.  As the July 2009 VA 
examiner pointed out, these disabilities, including the side-
effects associated with medication used to treat these 
disabilities, often cause fatigue and malaise, which are the 
Veteran's primary complaints associated with hepatitis C.

The evaluation of the same manifestations under different 
diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same symptomatology 
as "such a result would overcompensate the claimant for the 
actual impairment of earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Separate ratings may be granted only when 
"none of the symptomatology for ... each of the [claimed] 
conditions is duplicative of or overlapping with the 
symptomatology of the other ... conditions."  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994)
  
To warrant a higher, 60 percent rating for hepatitis C, the 
Veteran's symptoms must include daily fatigue, malaise, and 
anorexia with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly; or incapacitating episodes 
having a total duration of at least six weeks during the past 12-
month period, but not occurring constantly.  38 C.F.R. § 4.114, 
DC 7354.  

In this case, the evidence shows that the Veteran had active 
liver disease in October 2001 and was treated with antiviral 
medication for a 12-month period.  The antiviral therapy caused 
flu-like symptoms and depression.  While he exhibited fatigue, 
malaise, decreased appetite, and minor weight loss during this 
time period, he did not exhibit anorexia or substantial weight 
loss - symptoms associated with a higher, 60 percent rating.  

As regards incapacitating episodes, the medical certifications 
signed by Dr. Daniels indicate that the Veteran was unable to 
work from May 3, 2002 through June 7, 2002, and from July 24, 
2002 through July 31, 2002-a total of 6 weeks.  It is unclear 
whether the Veteran's symptoms were severe enough to require bed 
rest during these 6 weeks, but it is clear that he was receiving 
treatment from a physician and that the physician stated that the 
Veteran could not work.  Therefore, resolving reasonable doubt in 
favor of the Veteran, the Board finds that a higher, 60 percent 
rating is warranted during the 12-month period following the 
March 15, 2002 award of service connection for hepatitis C.  See 
38 C.F.R. § 4.3.  A higher, 100 percent rating is not warranted, 
however, because there is no evidence that incapacitating 
episodes were near constant during this time period.

The Board also finds, however, that a rating in excess of 40 
percent for hepatitis C is not warranted at any point since March 
15, 2003.  The evidence reflects that the Veteran's hepatitis C 
apparently responded to the antiviral therapy that ended in 2002.  
Since then, liver function tests have all been normal and there 
has been no sign of active liver disease.  The fact that all 
objective tests show no signs of active liver disease actually 
suggests functional impairment due to hepatitis C is much less 
than the 40 percent rating currently assigned.  Also, these 
objecting findings support the July 2009 VA examiner's opinion 
that it is unlikely the Veteran's complaints of fatigue, malaise, 
loss of appetite, etc., are associated with hepatitis C (rather 
than other service-connected disabilities).  The Board reiterates 
that to compensate the Veteran twice for the same manifestations 
would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Moreover, the record does not include any evidence of 
incapacitating episodes since 2002.  Although the Veteran 
submitted employment records showing the hours of sick leave 
taken for 2005 and part of 2006, there is no indication that 
these were for periods of incapacitating episodes related to 
hepatitis.  

As indicated, the Board has certainly considered the Veteran's 
assertions as to his symptoms-which he is certainly competent to 
provide. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
criteria needed to support higher ratings for the disability 
under consideration-a showing of specific symptoms or 
incapacitating episodes related to hepatitis C-require medical 
findings which are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Hence, while the appellant's complaints have been 
considered, they are not considered more persuasive on these 
points than the objective medical findings which, as indicated 
above, do not support ratings higher than those assigned for the 
disability under consideration.  

In reaching the above determinations, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  While the Board has 
resolved reasonable doubt in the Veteran's favor in assigning a 
60 percent rating for hepatitis C from March 15, 2002 through 
March 14, 2003, the Board also finds that the preponderance of 
the evidence is against assignment of any higher rating.  Id.

III.  Claims for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on an 
aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
However, given the basis of the denial, as noted below, 
discussion of the amendment is unnecessary.]


A.  Cervical Spine Disability

In addition to the basic legal authority noted above, where a 
veteran served 90 days or more during a period of war or after 
December 31, 1946, and arthritis becomes manifest to a degree of 
l0 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the Veteran's STRs are unremarkable for a cervical 
spine disability and the medical evidence does not demonstrate a 
diagnosis or evidence of arthritis within 1 year from the date of 
the Veteran's discharge from service.  The Veteran, however, does 
not assert that his cervical spine disability had its onset 
during service or within 1 year from service.  Rather, he 
contends that his cervical spine disability is secondary to his 
service-connected lumbosacral strain with degenerative joint and 
disc disease.  Specifically, in his December 2007 substantive 
appeal, he argued that his cervical spine disability was related 
to an abnormal gait caused by lumbosacral spine disability.

An August 2005 X-ray from Womack revealed degenerative disc 
disease (DDD) between the C5 and C6 levels.

In a September 2005 letter, Dr. Melton stated that the Veteran 
was tested for rheumatoid arthritis, but was completely normal.  
The physician stated, however, that X-rays of the Veteran's 
lumbar spine revealed DDD at the L5 and S1 level and some slight 
narrowing at levels L3 and L4.  X-rays of the Veteran's cervical 
spine revealed DDD at level C5 and C6, which was most likely 
associated with age.  

A December 2005 magnetic resonance imaging (MRI) from Womack 
revealed mild to moderate desiccative disc disease of the upper 
and mid cervical spine, worse at the C5-C6 level resulting in 
moderate central spinal stenosis.

The report of a January 2007 VA examination reflects that the 
Veteran said he had a history of problems with his neck dating 
back to when he had therapy for hepatitis C.  He complained of 
pain radiating into both arms.  He was diagnosed with DDD and 
degenerative joint disease (DJD) of the cervical spine.  The 
examiner opined that the cervical spine disability was not a 
progression of his lumbar spine disability and not caused by it.

Treatment records from Womack dated from February 2006 through 
April 2009 show periodic treatment for the Veteran's complaints 
of cervical pain, including pain radiating into his upper 
extremities.  

In this case, as noted above, the Veteran does not allege nor 
does the evidence suggest that the Veteran's cervical spine 
disability had its onset in service or within 1 year from 
service.  Rather, the Veteran asserts that his cervical spine 
disability is secondary to his lumbar spine disability.  However, 
the only medical evidence or opinion on the question of whether a 
medical relationship exists between the cervical spine disability 
and lumbar spine disability weighs against the claim.  
Significantly, neither the Veteran nor his representative has 
presented or identified any medical opinion that actually 
supports his claim.

B.  Left Shoulder and Chest Pain

As regards the claims for left shoulder and chest pain, the 
Veteran does not assert and the medical evidence does not show 
that these problems began during military service.  Rather, in 
his December 2007 substantive appeal, the Veteran asserts that he 
has left shoulder and chest pain is secondary to his service-
connected lumbar spine disability.

A June 2005 record from Clark Health Clinic reflects the 
Veteran's complaint of right side and chest pain.  It was noted 
that an electrocardiograph (EKG) was done and the Veteran 
tolerated it well.    

An April 2006 medical record from Dr. Melton reflects that the 
Veteran's cervical and lumbar spine disabilities were evaluated.  
A target joint examination indicated that the Veteran's shoulders 
were normal.  

An April 2006 medical record from Pinehurst Surgical Clinic 
reflects that the Veteran complained of pain in his bilateral 
shoulders, neck, and back.  On physical examination, his gait was 
normal.  The diagnoses were lumbar spondylosis and cervicalgia.  

An August 2006 medical record from Cumberland Neurology, PA, 
noted that the Veteran had "sharp pains in his neck and 
bilateral shoulder and anterior chest distribution/radiation."  
A chest examination revealed normal chest movements, normal 
resonance, good air entry to both lung fields without added 
sounds.  A cardiac examination revealed normal S1 and S2, no 
murmurs or pericardial rubs and no peripheral edema.  Motor 
examination was 5/5 in all extremities and muscles tested.  
Musculoskeletal examination was normal without significant 
arthritis changes, deformities and with normal range of motion of 
the joints.  Cervicalgia was diagnosed and it was noted that the 
Veteran might have multiple radiculopathies.

An October 2006 medical record from Womack indicates that 
"atypical chest pain" was listed as one of the Veteran's 
problems.  A July 2007 record notes that there was no sternum 
tenderness, thoracic muscle tenderness, rib tenderness, or 
tenderness at the costochondral junction.  In March 2008, the 
Veteran complained of cervical pain radiating into his left 
shoulder.  In April 2008, it was noted that the Veteran had 
arthralgias in multiple places including atypical chest pain.  
Under cardiovascular symptoms, it was noted that no chest pain or 
discomfort  and chest without dyspnea was at baseline.  
Cardiovascular examination was normal with normal heart rate and 
rhythm.  

In this case, although the Veteran has had complaints of left 
shoulder and chest pain, he has not been diagnosed with a 
disability specific to the left shoulder or chest.  The Board 
notes that pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not constitute a disability 
for which service connection can be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 
22 (1998).

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence does not establish that the Veteran has 
a disability upon which to predicate a grant of service 
connection, there can be no valid claim for service connection-
on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). .

The Board points out that some of the medical evidence suggests 
that the Veteran's complaints of chest pain and left shoulder 
pain are radiculopathies associated with his cervical spine 
disability.  Even if so, this evidence does not suggest a medical 
relationship to service-connected lumbar spine disability, as 
alleged, and the Veteran has neither presented nor identified any 
such medical evidence or opinion.  Moreover, in view of the 
Board's decision denying service connection for cervical spine 
disability, as noted above, there is no legal basis for awarding 
service connection for any associated left shoulder or chest 
disability.  Where, as here, service connection for the primary 
disability has been denied, the Veteran cannot establish 
entitlement to service connection, pursuant to 38 C.F.R. § 
3.310(a), for a secondary condition.  

C.  All Claims for Service Connection

With respect to each claim being denied, the Board notes that, in 
addition to the medical evidence, in adjudicating each claim for 
service connection addressed above, the Board has considered the 
assertions advanced by the Veteran, as well as those advanced by 
his representative, on his behalf.  However, to whatever extent 
these assertions are being offered to establish current, chronic 
disability, or a nexus between a current disability and service 
in connection with the claims herein denied, such evidence must 
fail.  Matters of diagnosis and etiology are within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the Veteran nor his 
representative is shown to be other than a layperson without 
appropriate medical training and expertise, neither is competent 
to render a probative (persuasive) opinion on any medical matter 
upon which these claims turn.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay assertions 
in this regard have no probative value.
 
In arriving at the decision to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as either no competent, probative evidence 
supports the claim or the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.


ORDER

An initial, 60 percent rating for hepatitis C, from March 15, 
2002 through March 14, 2003, is granted, subject to the legal 
authority governing the payment of VA compensation.

A rating in excess of 40 percent for hepatitis C, from March 15, 
2003, is denied 

Service connection for cervical spine degenerative disc and 
degenerative joint disease, to include as secondary to lumbar 
spine disability, is denied.

Service connection for left shoulder pain, to include as 
secondary to service-connected spine disability, is denied.

Service connection for chest pain, to include as secondary to 
service-connected spine disability, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for an increased rating for lumbar spine 
disability is warranted.

The record reflects that the Veteran is currently assigned a 10 
percent rating for lumbosacral strain with degenerative joint and 
degenerative disc disease.  In a September 2007 rating decision, 
the RO granted a separate 10 percent rating for each lower 
extremity for radicular pain associated with lumbar spine 
disability, effective November 14, 2005 (the date of the claim 
for increase).  The Veteran has not indicated that he disagrees 
with the ratings assigned to his lower extremities but he has 
continued to disagree with the 10 percent rating assigned for his 
lumbar spine.

In this case, the most recent VA examination for the lumbar spine 
was in January 2007.  The report of that examination reflects 
that the range of motion of the Veteran's lumbosacral spine was 
from 20-30 degrees on extension to 90 degrees on forward flexion.  
Lateral bending was to 20 degrees, bilaterally.  

The Veteran's SSA records include a July 2007 Disability 
Determination Evaluation from Dr. Cohen.  The range of motion of 
the Veteran's thoracolumbar spine were 10 degrees on extension, 
15 degrees on forward flexion, 15 degrees bilaterally on lateral 
bending, and 15 degrees on rotation, bilaterally.  These findings 
were significantly worse than were shown during the January 2007 
VA examination.

The Board finds that, in view of the disparity between the 
findings of the January 2007 VA examination and the July 2007 SSA 
evaluation (only 7 months apart), and any worsening of the 
disability that these findings may represent, more 
contemporaneous medical findings are needed to evaluate each of 
the disability remaining on appeal.  See 38 C.F.R. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran 
with a thorough and contemporaneous medical examination); and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to any scheduled examination(s), without good cause, shall 
result in a denial of the claim for increased rating.  See 38 
C.F.R. 
§ 3.655(b) (2010) (Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member. If the Veteran fails to 
report to any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy (ies) of the notice(s) of 
the examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records. The claims file 
includes VA outpatient treatment records from the Fayetteville VA 
Medical Center (VAMC) dated through July 2008.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain from the Fayetteville VAMC all outstanding 
records of evaluation and//or treatment of the Veteran's 
lumbosacral spine since July 2008, following the current 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining on 
appeal.  The RO's letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) consistent with Hart 
v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC all records of evaluation 
and/or treatment for the Veteran's lumbar 
spine, since July 2008.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for increased rating for lumbar 
spine disability.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records/responses received from 
each contacted entity are associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA orthopedic examination 
of his lumbar spine, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail. 

The physician should conduct range of motion 
testing, expressed in degrees, of the lumbar 
spine.  The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion is 
observed, the physician should indicate the 
point at which pain begins.  In addition, the 
physician should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the physician should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate whether the 
Veteran has any ankylosis of the lumbar spine; 
and, if so, the extent of any such ankylosis, 
and whether the ankylosis is favorable or 
unfavorable.

Finally, the physician should also render 
findings as to the existence and frequency of 
any incapacitating episodes 
(i.e., a period of acute signs and symptoms 
due to intervertebral disc disease (IVDS) that 
requires bed rest prescribed by a physician 
and treatment by a physician), specifically, 
whether over the prior 12-month period, the 
Veteran's incapacitating episodes had a total 
duration of (a) at least one week, but less 
than two weeks; (b) at least two weeks, but 
less than four weeks; (c) at least four weeks 
but less than six weeks; or (d) at least six 
weeks.

The physician should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a higher rating for 
the service-connected lumbar spine 
disability.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the claim for 
increase, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
in light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include consideration of whether 
staged rating, pursuant to Hart (cited 
above), is appropriate.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


